PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of						:
Lin, et al. 				           			:
Application No. 16/400,222				            	:        DECISION ON PETITION
Filed: May 1, 2019						:
Attorney Docket No. P20180165US00
/N1085-01930
	


This is a decision on the petition under 37 CFR 1.137(a), filed December 28, 2020, to revive the above-identified application. 

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee on or before 
December 18, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed 
September 18, 2020, which set a period for reply of three (3) months.  Accordingly, the application became abandoned on December 19, 2020. The Office mailed a Notice of Abandonment on December 30, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the issue fee payment of $1000.00, (2) the petition fee of $2100.00, (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.



/LIANA S WALSH/Lead Paralegal Specialist, OPET